Title: From Thomas Jefferson to John Barnes, 9 October 1794
From: Jefferson, Thomas
To: Barnes, John



Sir
Monticello Oct. 9. 1794.

My constant occupations while in Philadelphia prevented my renewing an acquaintance with you, which I recollect with pleasure to have had many years ago. I can now do it only by letter. Having occasion for about 20. ℔. of good tea annually, I think it best to rely for the choice of it on the good faith of some dealer in that article, both as to quality and price, and on no one do I rely more willingly than on yourself. I usually send to Philadelphia for my groceries once a quarter, and will on those occasions ask of you a quarter’s supply of tea. At present I will beg the favor of you to pack for me in a cannister 5. ℔. of good tea. Young hyson we prefer both for flavor and strength, but if you have none good, let it be hyson of the antient kind. If, immediately on the receipt of this you will deliver it to Mr. Mussi, corner of 7th. and Market streets, he will  pay your bill, and pack the tea with some other articles he will be sending me. Not doubting to recieve from you what will be good in quality and reasonable in price, I am with esteem Sir your most obedt. humble servt

Th: Jefferson

